DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed 04/01/2019.
Claims 1-20 are pending with claims 1, 6, and 16 as independent claims.
This action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2019 was filed after the mailing date of the application on 04/01/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3, 6-9, and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long et al. (US 2020/0074294, filed 08/30/2018).

As per claim 1, in a digital medium environment for distributing electronic communications, a computer-implemented method of determining electronic communication send times using a Bayesian approach, the computer-implemented method comprising:
identifying one or more training responses to a plurality of training electronic communications transmitted to a user; (Long discloses in [0086-0130] “Each of the training recipient indicators 502a through 502n define a set of prior survey recipients for which the digital survey system 118 maintains survey response results… after inputting the training recipient indicators 502a, the digital survey system 118 uses the survey-timeframe-machine learner 510 to determine (from within the training time range 508) the training timeframe 516a for sending the prior survey recipients the digital survey or survey questions… the term “survey-timeframe-machine learner” refers to a machine learner trained to suggest one or more timeframes in which to distribute or send a digital survey or survey questions.” EX.: the training recipient indicators 502a-502n represent historic responses to train survey-timeframe machine learner. The survey questions may be communications transmitted to recipients)
a step for training a response rate prediction model comprising a plurality of weights corresponding to different combinations of time granularities and attribute groups corresponding to the user; (Long discloses in [0031 and 0085-0130] “to providing suggested survey questions, in some embodiments, the digital survey system 118 provides suggested timeframes for sending digital surveys that capture a highest predicted response rate… the survey-timeframe-machine learner 510 applies a machine-learning parameter to each of the response rates to determine a weighted response rate for each prior timeframe… To provide but a few examples, the machine-learning parameters for the survey-timeframe-machine learner 510 may comprise (i) a weight for each day of the year encompassing a prior timeframe, (ii) a weight for each week of the year encompassing a prior timeframe, or (iii) a weight for each month of the year encompassing a prior timeframe.” EX.: the survey-timeframe machine learner applies weights the training recipient indicators, which comprise demographic indicators 524, recipient location 526 and time range 528. See figs. 5A-5B)
identifying one or more responses to electronic communications transmitted to the user; (Long discloses in [0086-0119] “By applying the updated machine-learning parameters to each response rate, the survey-timeframe-machine learner 510 determines that a prior timeframe corresponds to a highest weighted response rate for survey recipients who satisfy the recipient indicators 522… the survey-timeframe-machine learner 510 selects the prior timeframe for the survey cluster 534a as the reference timeframe 530.”)
a step for determining a send time via the response rate prediction model and the plurality of weights corresponding to the different combinations of the time granularities and the attribute groups corresponding to the user; (Long discloses in [0086-0119] “the digital survey system 118 optionally determines the suggested timeframe 532 based on the reference timeframe 530. As noted above, in certain implementations, the suggested timeframe 532 corresponds to a highest predicted response rate to a digital survey for the target survey recipients.”) and
providing an electronic communication to the user based on the send time; (Long discloses in [0086-0119] “after determining the suggested timeframe 532, the digital survey system 118 provides the suggested timeframe 532 to the administrator device 104 for display within a graphical user interface… the survey-timeframe-machine learner 510 optionally selects multiple reference timeframes corresponding to prior timeframes having the highest weighted response rate for survey recipients who satisfy certain recipient indicators.”).

As per claim 2, the rejection of the computer-implemented method of claim 1 is incorporated and further wherein the step for determining a send time via the response rate prediction model and the plurality of weights corresponding to the different combinations of the time granularities and the attribute groups corresponding to the user comprises utilizing at least one of a Bayes upper-confidence-bound send time model or Thompson Sampling; (Long discloses in [claim 8] “wherein the survey-creation-machine learner comprises a recurrent neural network or a Naïve Bayes Support Vector Machine.”).

As per claim 3, the rejection of the computer-implemented method of claim 2 is incorporated and further the method comprising:
identifying one or more additional responses to additional electronic communications provided to the user; and based on the one or more additional responses, modifying one or more of the plurality of weights corresponding to the different combinations of the time granularities and the attribute groups corresponding to the user; (Long discloses in [0031-0033 and 0056] “To identify the suggested timeframe, in some cases, the digital survey system determines weighted response rates for multiple survey clusters of responses from prior survey recipients who received digital surveys in different timeframes and who correspond to the received demographic indicators. To optimize the suggested timeframe, the digital survey system trains the survey-timeframe-machine learner to adjust machine-learning parameters for different timeframes to accurately predict the timeframe in which response rates for the target survey recipients may be highest. For instance, such machine-learning parameters may be weights corresponding to a particular day, week, or month of a year… Using an iterative process of inputs and outputs, the digital survey system 118 determines candidate-representative-survey questions and compares those questions to ground-truth-representative-survey questions. The digital survey system 118 uses this comparison as a basis for adjusting machine-learning parameters of the survey-creation-machine learner 200.” EX.: ground-truth representative-survey questions may be additional electronic communications that are utilized to adjust or optimize the parameter/weights of the survey-creation machine learner).

As per claim 6, a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer device to: 
identify one or more responses to a plurality of electronic communications transmitted to a user; (rejected based on rationale used in rejection of claim 1)
determine a response rate at a target time granularity via a response rate prediction model by: 
identifying a first label rate corresponding to a first coarse time granularity and a first attribute group comprising the user; identifying a second label rate corresponding to a second coarse time granularity and a second attribute group comprising the user; and determining the response rate at the target time granularity by applying a user weight to the one or more responses, a first weight to the first label rate, and a second weight to the second label rate; determine a send time based on the response rate utilizing a Bayes upper-confidence-bound send time model; (rejected based on rationale used in rejection of claim 1. Long discloses in [0031, 0037, and 0173-0176] “determining a first response rate for a first survey cluster comprising responses from prior survey recipients who received digital surveys within a first timeframe and who correspond to the demographic indicators and the recipient location for the target survey recipients; determining a second response rate for a second survey cluster comprising responses from prior survey recipients who received digital surveys within a second timeframe and who correspond to the demographic indicators and the recipient location for the target survey recipients; applying a first machine-learning parameter to the first response rate to determine a first weighted response rate; and applying a second machine-learning parameter to the second response rate to determine a second weighted response rate…utilizing the survey-timeframe-machine learner to determine the suggested timeframe comprises: determining that the first weighted response rate exceeds the second weighted response rate; and selecting a current corollary of the first timeframe as the suggested timeframe based on the first weighted response rate exceeding the second weighted response rate…training the survey-timeframe-machine learner to determine suggested timeframes for sending suggested survey questions to survey recipients of identified demographic indicators within identified recipient locations by comparing the training timeframe to a ground-truth timeframe for sending the survey questions, the ground-truth timeframe corresponding to a highest recorded response rate for the prior survey recipients.” EX.: first response rate may correspond to first label rate corresponding to coarse time and second response rate may correspond to label rate corresponding to second coarse time) and 
provide an electronic communication to the user based on the send time; (rejected based on rationale used in rejection of claim 1).

As per claim 7, the rejection of the non-transitory computer readable medium of claim 6 is incorporated and further the method comprising instructions that, when executed by the at least one processor, cause the computer device to:
determine, utilizing the Bayes upper-confidence-bound send time model, a first quantile score for a first send time based on a predicted response rate for the first send time and a number of messages the user has received at the first send time; determine, utilizing the Bayes upper-confidence-bound send time model, a second quantile score for a second send time based on a predicted response rate for the second send time and a number of messages the user has received at the second send time; and select the send time by comparing the first quantile score and the second quantile score; (Long discloses in [0173-0176] “determining a first response rate for a first survey cluster comprising responses from prior survey recipients who received digital surveys within a first timeframe and who correspond to the demographic indicators and the recipient location for the target survey recipients; determining a second response rate for a second survey cluster comprising responses from prior survey recipients who received digital surveys within a second timeframe and who correspond to the demographic indicators and the recipient location for the target survey recipients; applying a first machine-learning parameter to the first response rate to determine a first weighted response rate; and applying a second machine-learning parameter to the second response rate to determine a second weighted response rate…determining that the first weighted response rate exceeds the second weighted response rate; and selecting a current corollary of the first timeframe as the suggested timeframe based on the first weighted response rate exceeding the second weighted response rate.” EX.: the responses received for a survey may be messages. Long does not explicitly disclose the number of messages. However, Long discloses that the first response rate exceeds the second response rate. Therefore, the first response rate scores higher that the second response rate. Thus, the first response rate may be selected to suggest timeframe to sent the survey to particular demographic users).

As per claim 8, the rejection of the non-transitory computer readable medium of claim 7 is incorporated and further the method comprising instructions that, when executed by the at least one processor, cause the computer device to:
identify one or more additional responses to additional electronic communications provided to the user; and based on the one or more additional responses, reduce the first weight corresponding to the first coarse time granularity and the first attribute group comprising the user and the second weight corresponding to the second coarse time granularity and a second attribute group comprising the use; (rejected based on rationale used in rejection of claim 6). 

As per claim 9, the rejection of the non-transitory computer readable medium of claim 7 is incorporated and further the method comprising instructions that, when executed by the at least one processor, cause the computer device to:
identify one or more additional responses to additional electronic communications provided to the user; and based on the one or more additional responses, increase the user weight applied to the one or more responses; (rejected based on rationale used in rejection of claim 3).

As per claim 11, the rejection of the non-transitory computer readable medium of claim 6 is incorporated and further the method comprising instructions that, when executed by the at least one processor, cause the computer device to determine, via the response rate prediction model, predicted response rates associated with a plurality of time values within the target time granularity; (Long discloses in [0024] “the digital survey system uses specialized machine learners to suggest timeframes for sending digital surveys that capture a highest predicted response rate or to suggest action items to follow up on responses to survey questions.”).

As per claim 12, the rejection of the non-transitory computer readable medium of claim 11 is incorporated and further wherein the send time comprises a time to provide the electronic communication to the user and that has a highest response rate from among the plurality of time values within the target granularity; (Long discloses in [0024] “the digital survey system uses specialized machine learners to suggest timeframes for sending digital surveys that capture a highest predicted response rate or to suggest action items to follow up on responses to survey questions.”).

As per claim 13, the rejection of the non-transitory computer readable medium of claim 6 is incorporated and further wherein the user weight comprises a quantity of the plurality of electronic communications transmitted to the user; (Long discloses in [0030] “In determining the suggested timeframe, in certain implementations, the survey-timeframe-machine learner identifies the timeframe corresponding to a highest predicted response rate from the target survey recipients.”). 

As per claim 14, the rejection of the non-transitory computer readable medium of claim 6 is incorporated and further wherein identifying the first label rate corresponding to the first coarse time granularity and the first attribute group comprises:
determining an initial first label rate based on a number of responses corresponding to the first coarse time granularity and the first attribute group and a number of electronic communications sent to the first attribute group in relation to the first coarse time granularity; and applying a Bayesian smoothing factor to the initial first label rate to generate a smoothed label rate; (rejected based on rationale used in rejection of claim 6).

As per claim 15, the rejection of the non-transitory computer readable medium of claim 6 is incorporated and further wherein identifying the first label rate corresponding to the first coarse time granularity and the first attribute group comprising the user comprises:
determining an initial first label rate based on a number of responses corresponding to the first coarse time granularity and the first attribute group and a number of electronic communications sent to the first attribute group in relation to the first coarse time granularity; and scaling the initial first label rate based on a mean of the one or more responses to the plurality of electronic communications transmitted to the user; (Long discloses in [0116-0119] “Turning back now to graphical user interfaces for suggested timeframes, FIG. 6 illustrates one such graphical user interface with multiple suggested timeframes. In particular, FIG. 6 depicts the administrator device 104 presenting suggested timeframes 616a-616c in a graphical user interface 604 within a screen 602. The graphical user interface 604 includes an age indicator 606, a gender indicator 608, a recipient-location indicator 610, and a time-range indicator 612—as a basis for the digital survey system 118 to determine the suggested timeframes 616a-616c. In some cases, the administrator device application 106 includes computer-executable instructions that cause the administrator device to present the graphical user interface 604.” EX.: timeframes 616a-616c may be scaling the initial time range in 612. See fig. 6).

As per claim 16, a system comprising:
at least one processor; (Long discloses in [0162] “the survey-creation-machine learner 200, survey-timeframe-machine learner 510, and the suggested-action-machine learner 704 can include one or more instructions stored on a computer-readable storage medium and executable by processors of one or more computing devices, such as a client device or server device.”) and
a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to train a response rate prediction model by:
identifying a user label rate corresponding to a user for a time granularity; (Long discloses in [0116-0119] “the administrator device 104 detects user input from the survey administrator 102 to create or select various recipient indicators, including demographic indicators, a recipient location, and a time range in which to send a digital survey to target survey recipients. Based on the user input, the administrator device 104 presents the relevant recipient indicators within the age indicator 606, the gender indicator 608, the recipient-location indicator 610, and the time-range indicator 612.”)
determining, for a first coarse time granularity and a first attribute group including the user, a first label rate; determining, for a second coarse time granularity and a second attribute group including the user, a second label rate;
generating a predicted response rate associated with the user for the first time granularity based on a first combination of the user label rate and a user weight, a second combination of the first label rate and a first weight, and a third combination of the second label rate and a second weight; and modifying at least one of the user weight, the first weight, or the second weight based on comparing the predicted response rate and a ground truth response rate associated with the user; (Long discloses in [0031, 0037, and 0173-0176] “determining a first response rate for a first survey cluster comprising responses from prior survey recipients who received digital surveys within a first timeframe and who correspond to the demographic indicators and the recipient location for the target survey recipients; determining a second response rate for a second survey cluster comprising responses from prior survey recipients who received digital surveys within a second timeframe and who correspond to the demographic indicators and the recipient location for the target survey recipients; applying a first machine-learning parameter to the first response rate to determine a first weighted response rate; and applying a second machine-learning parameter to the second response rate to determine a second weighted response rate…utilizing the survey-timeframe-machine learner to determine the suggested timeframe comprises: determining that the first weighted response rate exceeds the second weighted response rate; and selecting a current corollary of the first timeframe as the suggested timeframe based on the first weighted response rate exceeding the second weighted response rate…training the survey-timeframe-machine learner to determine suggested timeframes for sending suggested survey questions to survey recipients of identified demographic indicators within identified recipient locations by comparing the training timeframe to a ground-truth timeframe for sending the survey questions, the ground-truth timeframe corresponding to a highest recorded response rate for the prior survey recipients.” EX.: first response rate may correspond to first label rate corresponding to coarse time and second response rate may correspond to label rate corresponding to second coarse time).

As per claim 17, the rejection of the system of claim 16 is incorporated and further the system comprising instructions that, when executed by the at least one processor, cause the system to train the response rate prediction model by further utilizing an optimization function to compare the predicted response rate with a ground truth response rate to determine a measure of loss associated with the response rate prediction model; (rejected based on rationale used in rejection of claim 6). 

As per claim 18, the rejection of the system of claim 17 is incorporated and further wherein modifying the at least one of the user weight, the first weight, or the second weight reduces the measure of loss associated with the response rate prediction model; (Long discloses in [0132-0134] “the digital survey system 118 uses a loss function 708 to compare suggested-training-action items and ground-truth-action items. When doing so, the digital survey system 118 may use a variety of loss functions as a means of comparison, including, but not limited to, mean squared error, mean squared logarithmic error, mean absolute error, cross entropy loss, negative logarithmic likelihood loss, or L2 loss.”).

As per claim 19, the rejection of the system of claim 16 is incorporated and further wherein determining the first label rate corresponding to the first coarse time granularity and the first attribute group including the user comprises determining an initial first label rate based on a number of responses corresponding to the first coarse time granularity and the first attribute group and a number of electronic communications sent to the first attribute group in relation to the first coarse time granularity; (rejected based on rationale used in rejection of claim 15).

As per claim 20, the rejection of the system of claim 16 is incorporated and further wherein determining the first label rate corresponding to the first coarse time granularity and the first attribute group including the user comprises scaling the first label rate based on a mean of one or more responses to a plurality of electronic communications transmitted to the user; (rejected based on rationale used in rejection of claim 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2020/0074294, filed 08/30/2018) in view of Lavi et al. (2011/0271175, pub. 11/03/2011, hereinafter as Lavi).

As per claim 4, the rejection of the computer-implemented method of claim 1 is incorporated and further the method comprising Long does not explicitly disclose utilizing the response rate prediction model to generate a predicted response rate, wherein the predicted response rate comprises one or more of an open rate, a click rate, or a conversion rate. However, Lavi, in an analogous art, discloses in ([0032-0038] open rate and/or click or interaction may trigger a condition based on business rules).

As per claim 5, the rejection of the computer-implemented method of claim 4 is incorporated and further the method comprising Long does not explicitly disclose receiving an input from an administrator device to define the response rate as one or more of the open rate, the click rate, or the conversion rate. However, Lavi, in an analogous art, discloses in ([0032-0038] an admin may define one or more conditions associated with business rules such that an open rate and/or click or interaction on displayed page may trigger a condition based on business rules).

 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Long with the teaching of Jain because “It is desirable to maintain web pages (or web sites) to incorporate new content and/or to customize the web pages based on a visitor's interaction with the web page without modifying the underlying code of the web site (e.g., the code stored on the content servers).” Lavi [0004].


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2020/0074294, filed 08/30/2018) in view of Jain et al. (2018/0176331, pub. 06/21/2018, hereinafter as Jain).

As per claim 10, the rejection of the non-transitory computer readable medium of claim 6 is incorporated and further Long does not explicitly disclose wherein identifying the first label rate comprises determining a relationship between a number of responses associated with first attribute group and a number of electronic communications provided to the first attribute group. However, Jain, in an analogous art, discloses in ([0024-0026 and 0046] “determining a set of responsiveness scores that indicate respective likelihoods of the user 102 responding to a type of content provided and a type of interaction included within a communication, and then providing a specific communication based on the values of the responsiveness scores…The context data 104b can include various types of data indicating a present context of the user 102 (e.g., user location, time of day, prior user activity on other applications on the client device 110, etc.). In the example, the user input data 104a specifies a number of steps achieved by the user 102, and the context data 104b indicates a time of day and present user activity at the time when the user input data 104a is received by the client device 110.” EX.: the responsiveness score correlates communication sent to a user or cluster of users and a response expected from the user or the cluster of users).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Long with the teaching of Jain because “This enables the system to determine the type of content to send to the user during specific circumstances, and an optimal time period in which to send the content responsive to a particular user context.” Jain [0006].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        08/19/2022

/SHAHID K KHAN/Examiner, Art Unit 2178